In an action upon a written guarantee, defendants appeal from (1) an order of the Supreme Court, Queens County, dated August 4, 1975, which, inter alia, granted plaintiff’s motion for summary judgment as to the first cause of action, and (2) a judgment of the same court, entered August 12, 1975, upon the said order. Order and judgment affirmed, with one bill of $50 costs and disbursements to cover both appeals. Plaintiff was not barred by sections 1371 and 1301 of the Real Property Actions and Proceedings Law from suing on the guarantee in connection with the first loan merely because it had sued separately to foreclose the mortgage in connection with the second loan. The fact that the separate loans were secured by separate mortgages on the same premises is irrelevant, since there was no consolidation or merger of the two mortgages. Plaintiff had the right to bring whatever combination of lawsuits it deemed advisable to better assure full payment of both loans. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.